DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/720,58816/623,837.  Although the claims at issue are not identical, they are not patentably distinct from each other because both applications comprise substantially the same elements and cover the same subject matter. As can be seen from the table below, taking claim 1 as exemplary, both claims have similar features.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application: 16/720,588 
Copending Application: 16/623,837
Claim 1: a data processing method applied to a general-purpose processor, comprising: 
           


        

      generating, by a general-purpose processor, a binary instruction according to device information of an artificial intelligence (Al) processor, and generating an Al learning task according to the binary instruction;         
          

         
         transmitting, by the general-purpose processor, the Al learning task to a cloud Al processor for running; 
         
            




           receiving, by the general-purpose processor, a running result corresponding to the Al learning task; and 
         

           determining, by the general-purpose processor, an offline running file according to the running result;          
           wherein the offline running file is generated according to the device information of the Al processor and the binary instruction when the running result satisfies a preset requirement.
Claim 1: A data processing method implemented in a data processing system comprising a general-purpose processor and a cloud artificial intelligence (Al) processor, wherein the data processing method comprises:
           
          generating, by the general-purpose processor, a binary instruction according to device information of an Al processor; generating, by the general-purpose processor, an Al learning task according to the binary instruction; 
            
           transmitting, by the general-purpose processor, the Al learning task to the cloud Al processor for running; 

           receiving, by the cloud Al processor, the Al learning task; 
           executing, by the cloud Al processor, the Al learning task to generate a running result; 
             receiving, by the general-purpose processor, the running result; and 



             determining, by the general-purpose processor, an offline running file according to the running result, 
              wherein the offline running file is generated based on the device information of the Al processor and the binary instruction when the running result satisfies a preset requirement.

Claim 2: The data processing method of claim 1, wherein the device information includes hardware architecture information and parameters of running environment of the AI processor.

Claim 2: The data processing method of claim 1, wherein the device information includes hardware architecture information and parameters of a running environment in the Al processor, 

             where the parameters of the running environment include at least one of: a base clock speed of the Al processor, an access bandwidth of an off-chip memory and the Al processor, a size of an on-chip memory, a number of cores in the Al processor, and a type of an operating unit in the Al processor.  

Claim 3: The data processing method of claim 2, wherein the parameters of running environment include at least one of a base clock speed of the Al processor, an access bandwidth of an off-chip memory and the Al processor, a size of an on-chip memory, a number of the cores of the Al processor, and a type of an operating unit of the Al processor.


Claim 4: The data processing method of claim 1, further comprising: 
          receiving, by the general-purpose processor, the device information of the Al processor.	
Claim 3: The data processing method of claim 1, further comprising: 
       receiving, by the general-purpose processor, the device information of the Al processor, and 


          writing, by the general-purpose processor, the device information into a driver to select a cloud Al processor based on the device information in the driver.
Claim 5: The data processing method of claim 4, further comprising: 
         writing, by the general-purpose processor, the device information into a driver to select a well-matched cloud Al processor based on the device information in the driver.


Claim 6: The data processing method of claim 1, wherein determining the offline running file according to the running result includes: 
       
           
           if the running result satisfies a preset requirement, generating the corresponding offline running file according to the binary instruction that satisfies the preset requirement.
Claim 4: The data processing method of claim 1, wherein the determining of the offline running file according to the running result includes: 
             
            if the running result satisfies the preset requirement, generating a corresponding offline running file according to the binary instruction.

Claim 7: The data processing method of claim 1, wherein the determining the offline running file according to the running result further includes: 
            


             if the running result does not satisfy the preset requirement, executing at least one of optimization manners in a following process until the running result satisfies the preset requirement, and generating the corresponding offline running file according to the binary instruction that satisfies the preset requirement, wherein the optimization manners include: 
          adjusting the hardware architecture information of the Al processor, 
           adjusting the parameters of running environment of the Al processor, or             
             optimizing the Al learning task.
Claim 5:
 The data processing method of claim 1, wherein the determining of the offline running file according to the running result further includes: 


             if the running result does not satisfy the preset requirement, executing at least one of optimization operations until the running result satisfies the preset requirement and generating the corresponding offline running file according to the binary instruction that satisfies the preset requirement, where the optimization operations include one or more of the following: 
           adjusting hardware architecture information of the Al processor, 
            adjusting parameters of running environment of the Al processor; and 
         optimizing the Al learning task.

Claim 8: The data processing method of claim 7, wherein steps of optimizing the Al learning task include: 
           
           optimizing the Al learning task by a special programming language.
Claim 6: The data processing method of claim 5, wherein steps of optimizing the Al learning task include one or more of the following: 

           optimizing the Al learning task by a special programming language; 
            


            optimizing the Al learning task by updating a version of the Al learning task; and  
            


             adjusting an Al algorithm model.
Claim 9: The data processing method of claim 7, wherein the steps of optimizing the Al learning task further include: 
          optimizing the Al learning task by updating a version of the Al learning task.

Claim 10: The data processing method of claim 7, wherein the steps of optimizing the Al learning task further include: 
            adjusting the Al algorithm model.



Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on April 18, 2019 and May 23, 2019. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffler et al. (US 20150339570) in view of Hammond  et al. (US 20170213156). 

As per claim 1, Scheffler teaches the invention substantially as claimed including, a data processing method applied to a general-purpose processor, comprising: 
	generating, by a general-purpose processor ([0134], FIG. 1 shows an overview of an embodiment of a neural processing system 100….A development environment 140 may enable creation and editing of a neural process specification 110), a binary instruction according to device information of an artificial intelligence (Al) processor ([0008], The executable process representation may be a machine language representation, where the process execution machine includes one or more physical or virtual computer processors for running the machine language representation…The executable process representation may be a configuration specification for configuring hardware to perform the functions of the neural process graph specification; [0143], A module 120 may have associated one or more module implementations 215 corresponding to different neural computing environments 130; [0173], module type 120 may have associated one or more module implementations 215 corresponding to different computing environments 130 including without limitation object-oriented class implementations, scripts, program code, microcode, configurable hardware configurations, and hardware components and circuits; and [0294],   neural process specification 110 may be executable by multiple neural computing environments 130, including without limitation… compilers creating machine language programs executed on conventional or specialized computer systems… Neural process executions may be split among cooperative neural computing environments 130 of different types, for examples custom hardware for some functions and software for others), and generating an Al learning task according to the binary instruction ([0134],  The development environment may interact with the neural computing environment 130 to facilitate operations including without limitation deployment, control, monitoring and visualization of execution of a neural process specification 110; [0136], a neural process specification 110 may be a directed neural graph 205, also sometimes referred to herein interchangeably as a neural circuit, sub-graph, application, assembly or sub-assembly, as shown in FIG. 2A, comprising a plurality of modules 120 and directed links 220 interconnecting the modules and conveying signals 225 among the modules; [0151], The design creation and editing canvas 306 shows an example of neural process specification 110 neural graph 205 of the application under development, a simple “What's That Tune?” melody learning and recognition capability; and [0321], Embodiments described herein may enable the creation of neural process specifications 110 which may implement or model a wide variety of cognitive functions, including without limitation aspects of sensing, perception, timing, reacting, learning, pattern recognition, working memory, long-term memory, memory consolidation and reconsolidation, classification, prediction, imagination, reasoning, planning, problem solving, acquiring and using skills, behavior, learning and navigating spaces, and language acquisition, understanding and generation); 
	transmitting, by the general-purpose processor, the Al learning task to a cloud Al processor for running ([0317],  a development environment 140 may include user interface controls including deploying a neural process specification 110 to one or more neural computing environments; and [0319], Users can develop intelligent sub-assemblies and recapture them as reusable modular components. Intelligent applications and subsystems can be designed once and deployed on multiple computing architectures including general-purpose computers, multi-processors, distributed systems and networks, specialized computers, heterogeneous systems, embedded systems, special-purpose and custom and neuromorphic hardware, appliances and devices and hybrid system; See Also [0300]);.

	Scheffler fails to specifically teach, receiving, by the general-purpose processor, a running result corresponding to the Al learning task; and determining, by the general-purpose processor, an offline running file according to the running result; wherein the offline running file is generated according to the device information of the Al processor and the binary instruction when the running result satisfies a preset requirement.
	However Hammond teaches, receiving, by the general-purpose processor, a running result corresponding to the Al learning task ([0046], A concept in a multi-concept mental model can receive input from other concepts in the mental model, send output to other concepts in the mental model, provide a final output or result output, or a combination thereof; and [0084], This stored output of resultant output and the reasons why the node reached that resultant output can be stored in the trained intelligence model); and 
	determining, by the general-purpose processor, an offline running file according to the running result ([0080], each node can have one or more inputs one or more neural networks to process the input data and a resulting output decision/action. The compiled statements, commands, and other codifications fed into the AI compiler can be transformed into a lower level AI specification; [0084], This stored output of resultant output and the reasons why the node reached that resultant output can be stored in the trained intelligence model…The architect module 326 can also instantiate multiple topology arrangements all to be tested and simulated in parallel to see which topology comes away with optimal results); 
	wherein the offline running file is generated according to the device information of the Al processor and the binary instruction ([0084], The architect module 326 can also instantiate multiple topology arrangements all to be tested and simulated in parallel to see which topology comes away with optimal results) when the running result satisfies a preset requirement ([0084], The architect module 326 can reference a table or database of best suggested topology arrangements including how many layers of levels in a topology graph for a given problem, if available. The architect module 326 also has logic to reference similar problems solved by comparing signatures. If the signatures are close enough, the architect module 326 can try the topology used to optimally solve a problem stored in an archive database with a similar signature).

	Scheffler and Hammond are analogous because they are each related to the management and implementation of artificial intelligence (AI) models. Scheffler teaches a method of generating artificial intelligence models and executing AI tasks implementing said models (Abstract, Provided herein is a system for creating, modifying, deploying and running intelligent systems by combining and customizing the function and operation of reusable component modules arranged into neural processing graphs which direct the flow of signals among the modules, analogous in part to biological brain structure and operation as compositions of variations on functional components and subassemblies; and [0008], The compilation function 1150 may generate the executable process representation corresponding to the neural process specification. The execution machine 1170 may then execute the executable process representation, e.g., using one or more processors 1180 (e.g., physical or virtual computer processors for running the machine language representation 1160)). Hammond also teaches a method of generating artificial intelligence models and executing AI tasks implementing said models (Abstract, The multiple independent processes run in an AI engine on its cloud-based platform. The multiple independent processes are configured as an independent process wrapped in its own container so that multiple instances of the same processes can run simultaneously to scale to handle one or more users to perform actions. The actions to solve AI problems can include 1) running multiple training sessions on two or more AI models at the same time, 2) creating two or more AI models at the same time, 3) running a training session on one or more AI models while creating one or more AI models at the same time, 4) deploying and using two or more trained AI models to do predictions on data from one or more data sources, 5) etc. A service handles scaling by dynamically calling in additional computing devices to load on and run additional instances of one or more of the independent processes as needed). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of Scheffler would be modified with the result processing mechanism taught by Hammond in order to manage AI models and tasks. Therefore, it would have been obvious to combine the teachings of Scheffler and Hammond.

As per claim 2, Scheffler teaches, wherein the device information includes hardware architecture information and parameters of running environment of the Al processor ([0008], The executable process representation may be a machine language representation, where the process execution machine includes one or more physical or virtual computer processors for running the machine language representation…The executable process representation may be a configuration specification for configuring hardware to perform the functions of the neural process graph specification).

As per claim 3, Scheffler teaches, wherein the parameters of running environment include at least one of 
	a base clock speed of the Al processor, 
	an access bandwidth of an off-chip memory and the Al processor, 
	a size of an on-chip memory, 
	a number of the cores of the Al processor, and 
	a type of an operating unit of the Al processor ([0008], The executable process representation may be a configuration specification for configuring hardware to perform the functions of the neural process graph specification; [0294], A neural process specification 110 may be executable by multiple neural computing environments 130, including without limitation interpreters, compilers creating machine language programs executed on conventional or specialized computer systems, and configuration generators creating specifications for configuring configurable hardware including without limitation field programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), and custom hardware designs).

As per claim 4, Scheffler teaches, further comprising: 
	receiving, by the general-purpose processor, the device information of the Al processor ([0008], The executable process representation may be a configuration specification for configuring hardware to perform the functions of the neural process graph specification; [0294], A neural process specification 110 may be executable by multiple neural computing environments 130, including without limitation interpreters, compilers creating machine language programs executed on conventional or specialized computer systems, and configuration generators creating specifications for configuring configurable hardware including without limitation field programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), and custom hardware designs).

As per claim 6, Hammond teaches, wherein determining the offline running file according to the running result includes: 
	if the running result satisfies a preset requirement ([0084], The architect module 326 can reference a table or database of best suggested topology arrangements including how many layers of levels in a topology graph for a given problem, if available. The architect module 326 also has logic to reference similar problems solved by comparing signatures. If the signatures are close enough, the architect module 326 can try the topology used to optimally solve a problem stored in an archive database with a similar signature), generating the corresponding offline running file according to the binary instruction that satisfies the preset requirement ([0080], each node can have one or more inputs one or more neural networks to process the input data and a resulting output decision/action. The compiled statements, commands, and other codifications fed into the AI compiler can be transformed into a lower level AI specification; and [0084], The architect module 326 can reference a table or database of best suggested topology arrangements including how many layers of levels in a topology graph for a given problem, if available. The architect module 326 also has logic to reference similar problems solved by comparing signatures. If the signatures are close enough, the architect module 326 can try the topology used to optimally solve a problem stored in an archive database with a similar signature).

	Claim 5 and 7-10 are  rejected under 35 U.S.C. 103 as being unpatentable over the combination of Scheffler-Hammond as applied to claim 1 and in further view of  Rossi et al. (US 20200082274).
As per claim 5, the combination of Scheffler-Hammond fails to specifically teach, further comprising: writing, by the general-purpose processor, the device information into a driver to select a well-matched cloud Al processor based on the device information in the driver.
	However, Rossi teaches, further comprising: writing, by the general-purpose processor, the device information into a driver to select a well-matched cloud Al processor based on the device information in the driver ([0037], The neural network compiler 215 takes neural network source code 244 and compiles it into a neural network executable 242. As mentioned above, during the compiling process, the neural network annotator 210 assigns an annotation of each node to indicate whether the operation is best performed on a CPU, GPU, or neural processor based at least in part on hardware capabilities of a target device and the considerations discussed elsewhere herein; and [0060],  the application 610 includes a driver controller 620 that communicates with the neural processor driver 670. During execution, the application 610 may execute a prediction command for the already loaded compiled neural network model in the memory space of the application 610. The neural processor driver 670 enables the application 610 to send command directly to the neural processor firmware 680 for execution on the neural processor. For example, the application 610 utilizes the driver controller 620 to send a command for making a prediction using the compiled neural network model already loaded in the memory space of the application 610 (e.g., as shown in this example as a predict command 630 using a device driver client). In this regard, the driver controller 620 sends the predict command 630 to the neural processor driver 670, which in turn sends the command to the neural processor firmware 680 for executing. The results of executing the predict command 630 are returned by the neural processor driver 670 to the application 610).

	The combination of Scheffler-Hammond and Rossi are analogous because they are each related to the management and implementation of artificial intelligence (AI) models. Scheffler and Hammond teach methods of generating artificial intelligence models and executing AI tasks implementing said models. Rossi also teaches a method of generating artificial intelligence models and executing AI tasks implementing said models (Abstract, The subject technology provides receiving a neural network (NN) model to be executed on a target platform, the NN model including multiple layers that include operations and some of the operations being executable on multiple processors of the target platform. The subject technology further sorts the operations from the multiple layers in a particular order based at least in part on grouping the operations that are executable by a particular processor of the multiple processors. The subject technology determines, based at least in part on a cost of transferring the operations between the multiple processors, an assignment of one of the multiple processors for each of the sorted operations of each of the layers in a manner that minimizes a total cost of executing the operations. Further, for each layer of the NN model, the subject technology includes an annotation to indicate the processor assigned for each of the operations). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Scheffler-Hammond would be modified with the node selection mechanism taught by Rossi in order to manage AI models and tasks. Therefore, it would have been obvious to combine the teachings of the combination of Scheffler-Hammond and Rossi.

As per claim 7, the combination of Scheffler-Hammond fails to specifically teach, wherein the determining the offline running file according to the running result further includes: if the running result does not satisfy the preset requirement, executing at least one of optimization manners in a following process until the running result satisfies the preset requirement, and generating the corresponding offline running file according to the binary instruction that satisfies the preset requirement, wherein the optimization manners include: adjusting the hardware architecture information of the Al processor, adjusting the parameters of running environment of the Al processor, or 	optimizing the Al learning task.

	However Rossi teaches,  wherein the determining the offline running file according to the running result further includes: 
	if the running result does not satisfy the preset requirement ([0033], if the cost to transfer the operation from a first processor to a second processor, in addition with running the operation on the second processor, results in the total runtime being greater than keeping the operation on the first processor, then neural network annotator 210 does not annotate the node to complete the operation on the second processor), 
	executing at least one of optimization manners in a following process until the running result satisfies the preset requirement ([0034], The neural network annotator 210 can also determine an estimated computing cost of executing the operation on the CPU, the GPU and/or the neural processor. For example, in instances in which the operation is supported by multiple of the available processors (e.g., the CPU the GPU, and/or the neural processor), the neural network annotator 210 can determine which processor completes the operation in a faster amount of time (e.g., by looking at the architecture of the device to determine whether the device would run the operation better on either the CPU, GPU, or the neural processor); and [0036], In addition to performance measurements, the neural network annotator 210 can further check a type and/or parameter(s) that are required for a given operation. If there is a type mismatch or missing parameters that would disallow a particular operation to complete on a CPU, GPU, or neural processor, the neural network annotator 210 can annotate a particular node accordingly to use the other processor), and 
	generating the corresponding offline running file according to the binary instruction that satisfies the preset requirement ([0037], The neural network compiler 215 takes neural network source code 244 and compiles it into a neural network executable 242. As mentioned above, during the compiling process, the neural network annotator 210 assigns an annotation of each node to indicate whether the operation is best performed on a CPU, GPU, or neural processor based at least in part on hardware capabilities of a target device and the considerations discussed elsewhere herein), wherein the optimization manners include: 
		adjusting the hardware architecture information of the Al processor, 
		adjusting the parameters of running environment of the Al processor ([0036], If there is a type mismatch or missing parameters that would disallow a particular operation to complete on a CPU, GPU, or neural processor, the neural network annotator 210 can annotate a particular node accordingly to use the other processor), or 				
		optimizing the Al learning task ([0034],  the neural network annotator 210 can determine whether a given operation is optimized for the CPU, GPU, or neural processor. In this example, the neural network annotator 210 would look at the architecture of the target device to determine whether the device would run the operation better on either the CPU or GPU. The neural network annotator 210 can also determine an estimated computing cost of executing the operation on the CPU, the GPU and/or the neural processor. For example, in instances in which the operation is supported by multiple of the available processors (e.g., the CPU the GPU, and/or the neural processor), the neural network annotator 210 can determine which processor completes the operation in a faster amount of time (e.g., by looking at the architecture of the device to determine whether the device would run the operation better on either the CPU, GPU, or the neural processor)).
	The same motivation used in the rejection of claim 5 is applicable to the instant claim.

As per claim 8, Rossi teaches, wherein steps of optimizing the Al learning task include: 
	optimizing the Al learning task by a special programming language ([0086], Instructions can be directly executable or can be used to develop executable instructions. For example, instructions can be realized as executable or non-executable machine code or as instructions in a high-level language that can be compiled to produce executable or non-executable machine code).

As per claim 9,  Scheffler teaches, wherein the steps of optimizing the Al learning task further include: 
	optimizing the Al learning task by updating a version of the Al learning task ([0008], The module may additionally create a new memory pattern corresponding to an input signal combination on the input links that fails to match any existing memory pattern with a matching score above a threshold value. The module may additionally make adjustments to a memory pattern to incorporate an input signal combination, where the magnitude of the pattern adjustments is governed by a learning rate. The adjustments may include one of changing a weight associated with an input signal, changing an expected value associated with an input signal, adding a new signal to the memory pattern, and removing a signal from the memory pattern; and [0272], new patterns 292 may be created for novel input signal combinations, existing patterns 292 may be adjusted to account for variations in input signal combinations, and rarely matched patterns 292 may be deleted).

As per claim 10,  Rossi teaches, wherein the steps of optimizing the Al learning task further include: 
	adjusting the Al algorithm model ([0036], If there is a type mismatch or missing parameters that would disallow a particular operation to complete on a CPU, GPU, or neural processor, the neural network annotator 210 can annotate a particular node accordingly to use the other processor).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199